DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
Status of Application
Applicant’s amendments filed on 05/12/2021 have been entered.
Claims 1-3, and 6-21 are currently pending.
Claims 8-20 have been withdrawn.
Claim 1 has been amended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 2, the claim recites the first region includes a first fiber bundle and a second region includes a second fiber bundle, where the second fiber bundle has a smaller count than the first fiber bundle. However, Claim 1, states the first and second regions have tows respectively and the first tow has a larger fiber count than the second tow. In the instant Specification, the term fiber bundle and tow seem to be interchangeable (Paragraph 0054 of the PGPub). Thus, Claim 2 fails to limit Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji et al. (US 2018/0093397)
Regarding Claim 1,Tsuji teaches a reinforced substrate (Abstract) comprising a first region including reinforcing fibers extending in a fiber direction that is aligned in a single direction (Fig. 3B, 4B, 5B, 6B, 7, 9, Item 3; Claim 24 and 25 of Tsuji), a second region including the first reinforcing fibers aligned in the same direction as the fiber direction and being thinner than the first region (Fig. 3B, 4B, 5B, 6B, 7, 9, Item 4; Claim 24 and 25 of Tsuji). Tsuji teaches the 
Tsuji teaches auxiliary fibers and the reinforcing fibers and auxiliary fibers can also be adjoined together using a resin binder, which means the auxiliary fibers can be laminated on the reinforcing fibers such that the auxiliary fibers are joined to at least a portion of reinforcing fibers. (Paragraph 0040). Tsuji teaches the auxiliary fibers extend in a direction that is different the fiber direction, which means the auxiliary fibers’ direction intersects the fiber direction. (Fig 5B; Paragraph 0117-0119, 0152)  In addition, Tsuji teaches the further resin is added to the entire substrate right before molding, which means the auxiliary fibers and reinforcing fibers are laminated together. (Paragraph 0166). 
Tsuji teaches a stitching yarn stitches the laminated auxiliary and reinforcing fibers together. (Fig. 5B).  
Regarding Claim 2, Tsuji teaches the first and second regions comprises first and second fiber bundles. (Paragraph 0014). Tsuji teaches the second fiber bundle has smaller count of reinforcing fibers than the first bundle. (Paragraph 0122, 0126, 0127-0133)
Regarding Claim 3, Tsuji teaches the surfaces of the first and second regions have surfaces orthogonal to the thickness direction and both surfaces lie in the same plane. (Fig. 3B, 4B, 5B, 6B, 7, 9)

Claims 6-7 are rejected under 35 U.S.C. 103 for being unpatentable over Tsuji as applied in Claim 1 above, in further view of Czel et al. (NPL, Demonstration of pseudo-ductility in high performance glass/epoxy composites by hybridisation with thin-ply carbon prepreg”).
Regarding Claims 6 and 7, Tsuji teaches different fibers can be used together, such as a fibers of glass fibers or carbon fibers (Paragraph 0106). Tsuji teaches the auxiliary material is to help keep the laminate together. (Paragraph 0120-0122) Tsuji does not specifically teach the auxiliary fibers have a lower modulus elasticity and higher tensile elongation at break than the reinforcing fibers. 
Czel teaches that hybridizing, placing a carbon and glass UD plies together, improves the physical properties of the resulting laminate. (Page 23-24). Thus, it would have been obvious to one with ordinary skill in the art to form the auxiliary fibers and reinforcing fibers of carbon and glass or vice versa, in the substrate of Tsuji, in order to get a stronger layup. The resulting combination of Tsuji and Czel could have the auxiliary fibers be glass and reinforcing fibers be carbon; therefore, the auxiliary fibers would have a lower modulus elasticity and higher tensile elongation at break than the reinforcing fibers.

Claim 21 is rejected under 35 U.S.C. 103 for being unpatentable over Tsuji as applied in Claim 1, in further view of Tsuchiya et al. (US 2015/0125651). 
Regarding Claim 21, Tsuji teaches the longitudinal direction of the auxiliary fibers are different that the fiber direction of the reinforcing fibers. (Fig 5B; Paragraph 0117-0119, 0152). 
Tsuchiya teaches a fabric where unidirectional fibers layers are stitched together, and the resulting fabric is later molded (Claim 1 of Tsuchiya). Tsuchiya teaches that each carbon fiber layer can be arranged at +45 degree angles, perpendicular direction fibers. . (Paragraph 0050; Fig. 4). Tsuchiya teaches this leads angle arrangement for the fiber layers to quasi-isotropy and is the most stable arrangement. (Paragraph 0050).
Thus, as Tuschiya teaches having fiber layers in stitched unidirectional fiber moldable material be arranged perpendicular to each other ensures quasi-isotropy and the most stable fiber arrangement, it would have been obvious to set the fiber layers of Tsuji, auxiliary and reinforcing, to be perpendicular directions to each other. 
Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues that Tsuji does not teach the tow in the first region is larger in fiber count than the tow in the second region. This argument is found unpersuasive, as it seems tows and fiber bundles seem to be interchangeable in the art as shown in Paragraph 0054 of the instant Specification. As Tsuji teaches fiber bundles in the first region can be greater in fibers count than the second region, Tsuji also teaches tows in the first region are greater in the fiber number than the tow in the second region. Examiner notes the prior art of record does not recite the number of fibers in each tow in each region, e.g. greater than 40k or less than 24k.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781